DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities: 
In claim 8, in line 2, the second occurrence of the word “the” should be deleted.
In claim 8, in line 6, the second occurrence of the word “the” should be deleted.
Appropriate correction is required.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura et al. (US Pub No. 2019/0076114) in view of Martin et al. (US Pub No. 2011/0291207).
With regards to claim 1, Sammoura et al. disclose an ultrasound probe comprising a pMUT array (105) in which a plurality of pMUTs (600a, 600b) are arranged (paragraph [0098]; Figure 6A), wherein:
the plurality of pMUTs include a plurality of first pMUTs (600a) for ultrasound transmission, and a plurality of second pMUTs (600b) for ultrasound wave reception, each second pMUT having a structure different from that of each first pMUT (paragraph [0098], referring to one or more PMUTs 600a are configured for transmitting ultrasonic waves and one or more PMUTs 600b are configured for receiving waves; paragraph [0101], referring to the PMUTs 600a including a “different type of piezoelectric material” than the PMUTs 600b, and therefore the second pMUTs 600b have a structure different than the first pMUTs 600a; Figure 6A, 6D); 
a substrate (305) on which each of the first pMUTs and second pMUTs are disposed (paragraph [0109], Figures 6A-6G, note that both first and second pMUTs (600a,b) are disposed on the same substrate (305));
and
a cell region of each first pMUT and a cell region of each second pMUT are separated from each other in an ultrasound wave radiation plane (see Figures 6B,6C and 6D, note that the first pMUT (600a) and the second pMUT (600b) are in the same plane (i.e. ultrasound wave radiation plane) but separated from eachother/do not overlap).
wherein each first pMUT has a diaphragm structure and transmits ultrasound waves by a deflection vibration mode (paragraphs [0065]-[0066], referring to the vibrations of the PMUT element generating ultrasonic waves; paragraph [0159]) and
each second pMUT has a non-diaphragm structure (i.e. piezoelectric layers 605, 610) and receives ultrasound waves by a thickness vibration mode (paragraph [0106], referring to the bimorph actuator in the device which includes the second pMUT (600b) and which bends in one direction or the other (i.e. vibrate in the thickness direction) when suitable actuation voltages are applied, thus operating in a thickness vibration mode Figure 6D).
However, Sammoura does not specifically disclose that the substrate includes a thin film part in portions corresponding to the first pMUTs and the substrate does not include the thin film part in portions corresponding to the second pMUTs, wherein the thin film part is thinner than a remainder of the substrate. 
Martin et al. disclose a transducer which comprises multiple transducer devices, such as PMUTs (i.e. 501, 502), on a common substrate, wherein a membrane layer is deposited the substrate, wherein the multiple transducer devices can operate in a transmit or receive mode and further have different membrane thicknesses, and thus different resonant frequencies (paragraph [0033], paragraph [0017], referring to the transducer device being a PMUT; paragraphs [0048], [0054]; Figure 6B).  An array of transducers having different resonant frequencies may thus be formed, with the second transducer device (502) including a membrane (520a) having an overall thickness that is less than that of the membrane 520 included in the first transducer device (501) (paragraphs [0054], [0063]-[0064]; Figure 6B, note that the substrate of transducer device (502) includes a thin film part (524a) and the substrate of the transducer device (501) does not include the thin film part, wherein the thin film part is thinner than a remainder of the substrate). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate of Sammoura include a thin film part in portions corresponding to the first pMUTs and the substrate does not include the thin film part in portions corresponding to the second pMUTs, wherein the thin film part is thinner than a remainder of the substrate, as taught by Martin et al., in order to tune the resonant frequencies of the plurality of pMUTs such that an array of transducers with different resonant frequencies is formed (paragraphs [0053]-[0054]).  
With regards to claim 2, Sammoura discloses that each first pMUT (600a) has a structure in which a first lower electrode (i.e. 412 on the 600a side), a first piezoelectric body (415a) and a first upper electrode (i.e. 414 on the 600a side) sequentially stacked on a substrate (470 or 305) (paragraphs [0103]-[106]; Figures 6C, 6D); each second pMUT (600b) has a structure in which a second lower electrode (i.e. 412 on the 600b side), a second piezoelectric body (i.e. 415b) and a second upper electrode (i.e. 414 on the 600b side) are sequentially stacked on the substrate (470 or 305) (paragraphs [0103]-[0106]; Figures 6C,6D); and the first piezoelectric body and the second piezoelectric body are formed of respective materials different from each other (paragraph [0101], referring to the transmitting PMUTs (600a) including a different type of piezoelectric material than the detecting/receiving PMUTs (600b) (paragraph [0101]).
With regards to claims 3 and 4, Sammoura discloses that the first piezoelectric body (415a) is formed of an inorganic piezoelectric material, wherein the inorganic piezoelectric material is lead zirconate titanate (PZT) (paragraph [0101], referring to the the PMUTs that are configured for transmitting ultrasonic energy being formed of lead zirconate titanate).
With regards to claim 8, Sammoura in view of Martin et al. disclose that the diaphragm structure of each first pMUT exhibits the deflection vibration mode in which a vibration plate of the diaphragm structure is caused to deflect in response to expansion and contraction of the vibration plane in an ultrasound frequency band (i.e. resonant frequency band of the first pMUT which is different from that of the second pMUT in the combination) and the non-diaphragm structure of the each second pMUT does not exhibit the deflection vibration mode in the ultrasound frequency band (see Sammoura, paragraphs [0066]-[0067], which discloses a diaphragm structure including a vibration plate as claimed, wherein Sammoura modified in view of Martin et al. results in different resonant frequencies for the first pMUTs and the second pMUTs (see rejection of claim 1), and therefore the first pMUT of the above combined references exhibits the deflection vibration mode as claimed in the resonant frequency band (i.e. ultrasound frequency band) of the first pMUT, which is different from that of the second pMUT, and the non-diaphragm structure of each second pMUT does not exhibit the deflection vibration mode in the ultrasound frequency band as the second pMUTs have a different resonant frequency). 
	With regards to claim 13, Sammoura discloses that the pMUT array includes: an electronic circuit substrate (460 or 605/610) configured to drive and control a piezoelectric element  of each first pMUT and a piezoelectric element of each second pMUT, a piezoelectric element portion including one substrate (430) on which the piezoelectric elements are each formed; and a connector (470) interposed between the electronic circuit substrate and the piezoelectric element substrate, wherein the electronic circuit substrate and the piezoelectric element substrate are physically and electrically connected with each other by the connector (paragraphs [0065]-[0066]; Figures 4A, 6A,6D).
	With regards to claim 14, Sammoura discloses that the pMUT array includes an electronic circuit substrate (i.e. printed circuit board 1105) configured to drive and control a piezoelectric element of each first pMUT and a piezoelectric element of each second pMUT; the piezoelectric elements are formed on the electronic circuit substrate with an insulation layer (i.e. dielectric material 1120) interposed between the piezoelectric elements and the electronic circuit substrate; and the electronic circuit substrate and the piezoelectric element are electrically connected with each other by a through electrode (i.e. conductive material 1115) provided in the insulation layer (paragraphs [0146]-[0152]; Figures 11A-11C, 11E-11G).
	With regards to claim 15, Sammoura discloses an ultrasound diagnosis apparatus comprising: the ultrasound probe (105) according to claim 1 (see rejection of claim 1 and paragraphs [0015], [0056], [0058], referring to array of PMUTs, which may reside in a device, scanning a region inside the human body with transmitted waves, the transmitted waves being “transmitted ultrasonic waves), thus the array residing in a device forms an ultrasound probe); and an ultrasound diagnostic apparatus main body (110) to which the ultrasound probe is connected (i.e. at least electronically connected it that it receives signals from the PMUT array and/or connection via the interface system which may include one or more wired or wireless interfaces between the control system (110) and one or more elements of the array of PMUTs (105)), the ultrasound diagnostic apparatus main body being configured to generate an ultrasound image based on an ultrasound signal from the ultrasound probe (paragraphs [0047], [0056], referring to the wired/wireless interface between the array (105) and the control system (110); paragraph [0058], referring to determining the target location being based on received ultrasonic waves that are reflected from or transmitted from the target location; paragraphs [0050]-[0052], [0073], [0138], referring to the receive-side beam forming, in which return signals are used to generate an image/ultrasonic imaging and wherein the control system receives and processes data from the array of PMUTs).

Claims 5-6 s/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura in view of Martin et al. as applied to claim 2 above, and further in view of Erkamp et al. (US Pub No. 2017/0172618).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that the second piezoelectric body is formed of an organic piezoelectric material, wherein the organic piezoelectric material is polyvinylidene fluoride (PVDF) resin.
Erkamp et al. disclose that PVDF piezoelectric materials, which are formed from PVDF resin material, can be used for the sensor for receiving ultrasonic energy, wherein PVDF has a favorable behavior even at the lower frequencies and has a much higher bandwidth and thus will not distort the transient behavior as much (Abstract; paragraphs [0081]-[0083]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second piezoelectric body of the above combined references be formed of an organic piezoelectric material, wherein the organic piezoelectric material is polyvinylidene fluoride (PVDF) resin, as taught by Erkamp et al., as PVDF has a favorable behavior even at the lower frequencies and has a much higher bandwidth and thus will not distort the transient behavior as much (paragraphs [0081]-[0082]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura in view of Martin et al. as applied to claim 1 above, and further in view of Courtney et al. (US Pub No. 2016/0045184), as evidenced by Fukutani et al. (US Pub No. 2018/0242849).
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the thickness t of the second piezoelectric body is t <= V/4Fmax, where Fmax represents a maximum frequency in an ultrasound wave frequency band that is used, and V represents a sound velocity in the second piezoelectric body.
Courtney et al. disclose that ultrasound imaging transducer stacks provided for ultrasonic imaging which can be realized for the reception of ultrasonic signals, wherein, according to the usual rules in transducer stack design known by individuals skilled in the art, the piezoelectric layer thickness ranges between ¼ and ½ of an operational wavelength and is determined based on the mass loading of the piezoelectric layer due to the acoustic impedance of the adjacent layers (Abstract; paragraph [0239]; note that the thickness of the receiving piezoelectric body is therefore t=1/4*operational_wavelength).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the thickness t of the second piezoelectric body of the above combined references be t = ¼ * operational wavelength, as taught by Courtney et al., in order to be consistent with the usual rules in transducer stack design (paragraph [0239]).
Further, as is known to one ordinary skill in the art, the operational_wavelength is equal to V/Fmax, wherein Fmax represents a maximum frequency in an ultrasound wave frequency band that is used and V represents a sound velocity in the piezoelectric body.  This well-known relationship is evidenced by Fukutani et al. (see paragraph [0040] and Eq. 7).  Therefore, the thickness t of the second piezoelectric body of the above combined references, which is equal to 1/4 * opearational_wavelength (wherein opearational_wavelength = V/fmax), is equal to ¼ * (V/fmax).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura in view of Martin et al. as applied to claim 1 above, and further in view of Ona et al. (US Pub No. 2009/0204001).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that a center-to-center distance L of cells of the first pMUT and the second pMUT adjacent to each other is L <= wavelength_c/2, wherein wavelength_c represents a wavelength in a living body with respect to a center frequency Fc of an ultrasound wave frequency band that is used.
Ona et al. disclose an ultrasonic probe, wherein the ultrasound array forms a sharp ultrasonic beam and is designed such that an interval I between adjacent vibration elements (22) is equal to 50 um and the transmitted ultrasonic waves of all the vibration elements are at 10MHz (paragraph [0059]-[0060]).  With a sound velocity of 1530m/sec at a frequency of 10MHz, the upper limit of the center-to-center distance L would amount to 76.5 um, which is larger than the disclosed pMUT spacing of 50um, and thus the distance of 50um is less than half the wavelength*c.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to have the center-to-center distance L of cells of the first pMUT and the second pMUT of the above combined references adjacent to each other be L = 50 um (and thus L <= wavelength*c/2, wherein wavelength*c represents a wavelength in a living body with respect to a center frequency Fc of an ultrasound wave frequency band that is used, as taught by Ona et al., in order to provide an ultrasound array design such that a sharp ultrasonic beam can be formed (paragraph [0059]).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura in view of Martin et al. as applied to claim 1 above, and further in view of Robinson (US Pub No. 2011/0213251).
With regards to claim 12, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the plurality of pMUTs are divided into a plurality of channels and a number of the plurality of first pMUTs and a number of the plurality of second pMUTs in each channel are different from each other.  
Robinson discloses a microbeamformer integrated circuit which has sixty-four microbeamformer channels which may be utilized with a 64-element or 128-element array transducer and which provides an efficient and economical way for processing signals that accommodates arrays of different numbers of transducer elements (Abstract; paragraphs [0003]-[0004]).  As can be seen in Figure 1, for a 64-element array, there is a channel and pulser associated with each transducer element of the array (i.e. 64 channels associated with the transducer elements for transmission, with a one-to-one correspondence between each transmission transducer element and each channel), wherein the echo signals received by the transducer elements of the array (12) are coupled to eight microbeamformer (14), each microbeamformer having eight channels to process the signals received from eight transducer elements (paragraphs [0004], [0017], Figure 1; note that there is one of a plurality of first transducer transmission elements for each channel and there is 8 of a plurality of second transducer elements for receiving signals for each channel, and thus the number of the first plurality and a number of the second plurality  in each channel are different from each other; Figure 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of pMUTs of the above combined references be divided into a plurality of channels and a number of the plurality of first pMUTs and a number of the plurality of second pMUTs in each channel be different from each other, as taught by Robinson, in order to provide an efficient and economical way for processing signals that accommodates arrays of different numbers of transducer elements (paragraphs [0003]-[0004]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Martin et al. has been introduced to teach a substrate including a thin film part in portions corresponding to the first pMUTs and the substrate does not include the thin film part in portions corresponding to the second pMUTs, wherein the thin film part is thinner than a remainder of the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

McMullen et al. (US Pub No. 2011/0062535) discloses optimizing the transducers for transmitting or receiving by varying the thickness of the membrane of each respective transducer, wherein the membrane thickness T2 of a second transducer (64) can be less than the membrane thickness T1 of a first transducer (62) (Abstract; paragraphs [0055]-[0056]; [0113]; Figures 7A,B). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793